Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered January 3, 1995, convicting him of criminal sale of a controlled substance in the second degree (three counts), criminal possession of a controlled substance in the third degree (three counts), and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of whether the affirmative defense of entrapment was established was an issue of fact for the jury (see, e.g., People v McGee, 49 NY2d 48; People v Zaloga, 114 AD2d 871). Sufficient evidence was adduced at the trial from which the jury could properly conclude that the defendant was not actively induced and was predisposed to commit the offenses *642charged (see, People v Bailey, 162 AD2d 885; People v Surpris, 125 AD2d 351; People v Zaloga, supra).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Florio, McGinity and Luciano, JJ., concur.